Title: To James Madison from Thomas Jefferson, 14 June 1810
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello June 14. 10.
Mr. Thweatt my particular friend and connection expecting that an excursion he is to make will put it in his power to pay his respects to you personally, en passant, and being desirous to do so, I with pleasure present him to you as a gentleman of perfect worth, and of sincere zeal in those political principles which you & I have so steadily cultivated. His energy in their support has been often felt by our friends as well as opponents in Petersburg & it’s vicinity. I pray you to accept with favor his & my devoirs and to be assured of my constant affection & respect.
Th: Jefferson
